ADVISORY ACTION
Applicant has filed arguments and/or amended claims on 4/1/2021 have been fully considered but are not persuasive.

Amended to Claims
The Examiner, after reviewing the amended claims, determines the claims have not been placed in a condition of allowance.
The Applicant has changed claim scope and the Examiner requires further searching for the Claims 1, 3, 4, 6, 8, 10, 12, 14, 15, 16, 17, 18, 19, 20.
Specifically, the Applicant has changed the scope by narrowing the language by adding "a visual field and a resolution of the imaging unit" .
Applicant argues that the Examiner Niwayama, Shimodaira, and Watanabe does not teach on the amended limitation “the number of partial models included therein varies depending on a visual field and a resolution of the imaging unit”  (see Remarks on page 3).
In response, the Examiner respectfully disagrees. The Examiner interprets Niwayama teaches setting value of a number of sample points that is preferably for the upper limit value of the number of the measurement points that exist in a part registered as the specific part in the measurement data acquired by the imaging device, paragraph 73. The Examiner further interprets that Niwayama then takes the measurement points and determines them by a resolution of the imaging device and an image capturable range of the imaging device that can acquire the measurement data. Therefore, the Examiner interprets that Niwayama estimates the upper limit value of the number of measurement points in the geometric feature in the specific part based on the information about the size on the image of the geometric features. Thus, the Examiner will maintain the rejection of 35 U.S.C. 103. The Examiner made a proper determination of obviousness under 35 U.S.C. §103, and also provided an appropriate supporting rationale in view of the recent decision by the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Examiner’s rational are based on the Office’s current understanding of the law, and are believed to be fully consistent with the binding precedent of the Supreme Court. Furthermore, the Examiner supported the rejection under 35 U.S.C. §103 via making the clear articulation of the reason(s) why the claimed invention would have been obvious by citing the specific areas in the prior art references. Further the Examiner, clearly stating the modification of the inventions, supported the rejection under 35 U.S.C. §103 by making the analysis explicit. Last, the Examiner did not make conclusory statements. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Therefore, the Examiner has established a proper 35 U.S.C. §103 rejection with Niwayama, Shimodaira, and Watanabe, which is disclosed in detail below. The same arguments apply for independent Claim 20.

Furthermore, the Examiner would like to notified the Applicant on 4/13/2021 that the following prior art reference/s can be used to form a new rejection. The prior art reference are listed below.  
Taneno et al (U.S. Patent Publication No. 2010/0231711, hereafter referred to as Taneno).
 


/ONEAL R MISTRY/
Examiner, Art Unit 2665